Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: The present invention is related generally to non-contact monitoring systems for patients, used in conjunction with attached patient sensors.

Prior art was found for the claims as follows:
Fuchs Kenneth J. [US 20130267873 A1: already of record discloses the following claim limitations:
1. A patient monitoring system (i.e. A method and system for monitoring remotely located patients- Abstract), comprising: 
a first sensor in contact with a patient (i.e. one or more sensors attached to a patient- ¶0008), the first sensor providing first physiological data related to the patient to determine one or more patient parameters (i.e. medical parameters obtained from one or more sensors attached to a patient- ¶0008); 
a non-contact video monitoring system programmed to capture second physiological data related to the patient (i.e. real-time video- Abstract), wherein the video monitoring system includes an image capture device (i.e. A camera for generating the real-time video- Abstract); and 
a monitoring device configured to receive and display said first physiological data (i.e. The medical parameters may include, for example, pulse, temperature, respiration, blood pressure, blood oxygen, electrocardiogram, etc. Medical parameters of a patient may be displayed as a waveform or as a numerical value- ¶0008).
Claim 10, method claim 10 corresponds to apparatus claim 1, and therefore Fuchs teaches the same limitations as listed above.

Applicant uniquely claimed a distinct feature in the present invention, which are not found in the prior art, either singularly or in combination. The features are:
In claim 1, “a wireless receiver configured to activate the non-contact video monitoring system and combine the first and second physiological data and pass the combined data to the monitoring device; 
a wherein the monitoring device is configured to receive the combined data and display said first physiological data and the second physiological data, wherein the wireless receiver instructs said monitoring device to display said second physiological data”.
In claim 10, “providing a wireless receiver configured to activate the non-contact video monitoring system and combine the first and second physiological data and pass the combined data to a monitoring device; and passing the combined data to a the monitoring device and displaying the first and second physiological data on the monitoring device”.
These features are not found or suggested in the prior art.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-6, 9-15, 18 and 20-21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488